No. 07-15-00061-CR


Donald Wayne Lewis                          §     From the 47th District Court
 Appellant                                          of Randall County
                                            §
v.                                                November 22, 2016
                                            §
The State of Texas                                Opinion by Justice Pirtle
 Appellee                                   §

                                  J U D G M E N T


      Pursuant to the opinion of the Court dated November 22, 2016, it is ordered,

adjudged and decreed that the judgment of the trial court is reformed as set forth in the

opinion and affirmed.


      We further order, adjudge and decree that appellant pay all costs in this behalf

expended for which let execution issue.


      It is further ordered that this decision be certified below for observance.


                                          oOo